DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           LINDA J. DAVANZO and ANDREW M. DAVANZO,
                          Appellants,

                                     v.

                        MCCORMICK 105, LLC,
              successor in interest to BANK UNITED, N.A.,
                                Appellee.

                              No. 4D21-285

                              [April 21, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Ashley C. Zuckerman, Judge; L.T. Case No.
502014CA013646XXXMB.

  Linda J. Davanzo, Boca Raton, pro se.

  Andrew M. Davanzo, Wellesley, Massachusetts, pro se.

   Christopher J. Hoertz and Gary M. Singer of Law Office of Gary M.
Singer, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.